UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4394



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WARREN DANIEL KELLY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-97-157)


Submitted:   September 8, 1999        Decided:   September 23, 1999


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Arthur Webb, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Peter W. Kellen, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren Daniel Kelly, Jr., appeals the twelve-month prison sen-

tence the district court imposed after revoking his probation.

Kelly   asserts   that   the   sentence   was   unreasonable   because   it

exceeded the three-to-nine month sentence suggested under U.S.

SENTENCING GUIDELINES MANUAL § 7B1.4, p.s. (1998), and his probation

violations did not involve new criminal conduct or other serious

aggravating factors.     We affirm.

     After a thorough review of the record—including the nature and

extent of Kelly's probation violations, the probation officer's

motion for revocation, and the worksheet notifying the district

court of the revocation range recommended in Chapter 7—we reject

Kelly's arguments and conclude that the district court did not

abuse its discretion in sentencing Kelly to the twelve-month

statutory maximum sentence.       See United States v. Davis, 53 F.3d

638, 642 (4th Cir. 1995) (providing standard of review).          Accord-

ingly, we affirm Kelly's sentence.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                      2